HOWELL, Justice,
dissenting.
In this dissent, I write to dispel any inference that the Texas Alcoholic Beverage Code is the Supreme Law of the Land. Although I cannot agree with the opinion authored by Justice Whitham, I am more concerned with the opinions of my learned colleagues Justices Guillot and Stephens. Granted, the latter opinions on their face contain considerable logic and force, but the implications thereof, in this writer’s opinion, pose a significant threat to Fourth Amendment freedoms.
The Guillot opinion appears to take a mechanistic or real property approach to the search and seizure questions presented. The Alcoholic Beverage Commission is considered to possess rights in the nature of an easement in gross, granting to law enforcement officers unlimited rights of ingress and egress. The opinion states that Cardi’s could not have intended to grant a reasonable expectation of privacy to appellant because Cardi’s had no power to restrict the authorities in the exercise of their dominant estate. It is submitted that such analysis begs the real question: What representations were actually made? Obviously, if Cardi’s violated the terms of their license in dealing with appellant, the remedy is not to be found in the forfeiture of appellant’s rights under the Constitution.
The opinions in this case reiterate that the Fourth Amendment protects people, not places, but the interpretations of that expression obviously vary. It is submitted that the focus of inquiry in each instance must be whether the defendant exhibited a subjective expectation of privacy and whether that expectation is one which society is prepared to accept. Katz v. United *400States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967); Smith v. Maryland, 442 U.S. 735 (1979). Inquiries into what the management of the nightclub could have intended simply do not meet the constitutionally mandated approach.
My colleague Justice Whitham has questioned the continued vitality of Clark v. State, 445 S.W.2d 516 (Tex.Crim.App.1969) upon which the Guillot opinion is built. That question is here bypassed because Clark is clearly distinguishable. Clark was the actual holder of the alcoholic beverage permit in question. Appellant Crosby was not the license holder. The user of licensed premises, whether he be entertainer, employee, patron, casual visitor, or whoever, stands in an entirely different posture than the actual licensee. It does little violence to the Fourth Amendment to hold that the licensee voluntarily and knowingly committed his premises to the strictures of the Alcoholic Beverage Code in order to obtain the special privileges that enure to that license. If we hold that users of the premises are also bound, then we necessarily find the waiver of constitutional rights by proxy, a wholly unacceptable proposition.
Bear in mind the declaration of the Supreme Court that, while those freedoms guaranteed by the Bill of Rights can be waived, a knowing and voluntary act is required, Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461 (1938), and “high standards” of proof are required of those who would assert any such waiver. Miranda v. Arizona, 384 U.S. 436, 475, 86 S.Ct. 1602, 1628, 16 L.Ed.2d 694 (1966).
It is to be noted that in Clark the stolen goods were located in a room that was physically separate and some distance removed from the portion of the premises devoted to the sale of alcohol. However, as noted by the Guillot opinion, the Code defines the licensed premises in the broadest possible terms and Clark upheld that definition to its full extent. If Clark is applied to all users of licensed premises, as defined in the Code, the implications are enormous.
Many hotels have alcohol licenses and serve those beverages in and adjacent to the lobby. Has every guest in a one thousand room hotel engaged in “the waiver of rights required by T.A.B.C. § 101.04” merely by checking into a hotel licensed to sell alcohol, so that the guest’s room and baggage can be indiscriminately searched, even without his presence or knowledge? Of course, the wise and foreseeing might demand before they register that the management document that guest rooms have been exempted from the Code, but is this a realistic approach to such gross potential incursions upon the Fourth Amendment?
In Clark, the court also upheld the officer’s act of breaking into a locked room. In the writer’s view, there are a number of entertainers and performers who travel from city to city for the purpose of appearing in bars, lounges, and night clubs. Every entertainer needs a dressing room, not only for clothing and make-up purposes, but so that between performances he might have a few moments of relaxation away from the eyes and demands of the audience. It is though not to be uncommon for entertainers to meet this need by taking their dressing rooms with them in the form of a trailer or mobile home. The vehicle will be moved onto the licensee’s real property, probably less than ten feet from a side or rear door, so that the vehicle can be connected to the utilities and so that the performer can dash to his dressing room with minimal exposure to the elements. Had appellant Crosby availed himself of such an arrangement and had Officer Rine-barger become curious, or even suspicious, of what appellant and his five or six unidentified companions were doing in that vehicle, would the Code justify Officer Ri-nebarger in breaking the lock on the door and in conducting a “no knock” raid? Or, would the Code justify forcing open the door while appellant Crosby was onstage and absent for the random purpose of conducting a minute search for whatever contraband might be uncovered?
*401We are also informed that Officer Rine-barger came to Cardi’s parking lot to assist with a disturbance. The language of the Code is broad enough to include the parking lot as a part of the licensed premises. Are we to understand that having handled the disturbance call, the Code would have authorized Officer Rinebarger to commence breaking into the patron’s automobiles (using no more force than necessary, of course) and conducting searches unsupported by probable cause?
There is more. The Guillot opinion relies on a shoulder bag search, Illinois v. Lafayette, 462 U.S. 640, 103 S.Ct. 2605, 77 L.Ed.2d 65 (1983). At the conclusion of his forcible search of the patrons’ autos, would the Code have allowed Officer Rinebarger to proceed inside and seize and empty out the contents of all the shoulder bags and handbags of the female patrons, employees and visitors? Could he then have forcibly inspected every pocket of every male within the premises?
To ask these questions is to answer them. Furthermore, to the thinking of this writer, to ask these questions is to expose serious flaws in the opinion of the Honorable Justice Guillot.
Neither am I able to accept the separate concurring opinion of my colleague Justice Stephens. This writer presents that the “presumption” that every man knows the law, relied upon in such opinion, is no presumption at all. Neither is it a rule of evidence nor a proposition of procedural law. In reality, it is neither more nor less than a substantive declaration that those who do not know the law are equally punishable with those who do. It is only a restatement of the ancient maxim, Igno-rantia juris non exeusat. The principle is an absolute necessity to the enforcement of the criminal law, else the courts be crowded with persons claiming lack of knowledge that casting litter on the public street is an offense, along with those having the temerity to profess lack of awareness that murder is forbidden by the Penal Code. Inasmuch as lack of knowledge that the conduct charged was unlawful is no defense, declarations of ignorance are properly excluded from evidence, just as all irrelevant matters are excluded.
The “presumption” in question undoubtedly prevents appellant from attempting to defend on grounds that he did not know cocaine to be a proscribed controlled substance. However, it cannot be invoked to burden him, as a user of a licensee’s premises, with constructive notice that the licensee has waived, not only on behalf of himself, the licensee, but on behalf of all who might frequent the premises, the protections of the Fourth Amendment. The high constitutional standards under which we live forbid any such approach. Miranda, 384 U.S. at 475, 86 S.Ct. at 1628 (1966).
Additionally, if appellant is to be “presumed” to know the law, he is presumed to know the provisions of the Fourth Amendment, is presumed to know the constitutional standards for the waiver thereof, is presumed to know which is the higher law, and is presumed to know which preempts the other. Thusly stated, the constructive notice theory, espoused in the Stephens opinion, reduces to an avoidance of the ultimate question that must be decided if affirmance is to be bottomed upon the Alcoholic Beverage Code: With respect to this particular defendant and the peculiar facts of this case, are the Code provisions a constitutionally acceptable restriction upon Fourth Amendment freedoms otherwise available? It is submitted that the question must be answered in the negative and that the Constitution must prevail.
Concerning the able opinion of the Honorable Justice Whitham, it is misleading as to where the burden of proof lies. Whenever a warrantless search has been conducted, the burden is on the State to show that the same was constitutionally reasonable. Coolidge v. New Hampshire, 403 U.S. 443, 455, 91 S.Ct. 2022, 2032, 29 L.Ed.2d 564 (1971); Vale v. Louisiana, 399 U.S. 30, 34, 90 S.Ct. 1969, 1971, 26 L.Ed.2d 409 (1970); Koonce v. State, 651 S.W.2d 46, 47-48 (Tex.App.—Dallas 1983, no pet.).
*402It would further appear that no inferences can be drawn from appellant’s refusal to submit to cross-examination. The trial court was fully justified in striking out the entirety of his testimony. Keller v. State, 662 S.W.2d 362 (Tex.Crim.App.1984). We cannot speculate whether the trial court could have properly ruled that the right against self-incrimination had been waived, because the trial court allowed him to withdraw his testimony and return to the status quo ante. Thus, we must consider the case as if appellant never offered his testimony.
Neither can any inferences be taken in favor of the State when a defendant fails to offer his own testimony at a suppression hearing. It is uncommon for a defendant to do so because, in such cases, cross-examination can be withering, particularly under Texas rules of wide-open cross-examination.
In addition, I cannot agree that the opinion of the Honorable Justice Whitham has accurately analyzed the facts in five aspects:
(1) The curtain did totally cover the doorway. A photograph in evidence reflects that, while it did not quite touch the floor when closed, it did preclude a view into the room as effectively as a door of steel. Neither Officer Rinebarger nor any patrons in front of the stage nor anyone else could see under or around the curtain. Any view into the room was further obscured by the positioning of the “man at the doorway.” Officer Rinebarger conceded that he could not see anything that was happening within the room except by opening the curtain.
(2) According to John Denton, the manager at Cardi’s, the name of the man at the door who attempted to prevent Officer Ri-nebarger’s entry was “Tony. I don’t know what his last name was.” Asked if he was “your employee or Mr. Crosby’s,” Denton replied, “Mr. Crosby’s.” “What was his purpose for being there at the front part of the dressing room area? Security?” Answer: “Yes.” Officer Rinebarger testified: “First, [the man at the door] told me he was Mr. Crosby’s bodyguard_ [Tjhen he later told me he was his bass player.” Asked if the man could have been both, Rinebarger replied, “Yes.”
Until the contrary be shown, an employee found in the service of his employer is presumably doing the employer’s bidding. It follows that the man at the door was following appellant’s instructions and that by stationing the man there, appellant was attempting to exclude unwanted persons— specifically including Officer Rinebarger. The record cannot be plainer. It was appellant who had caused the curtain to be closed and who had stationed his bodyguard outside to physically obstruct the doorway when a uniformed officer approached and who had caused the bodyguard to call out “ ‘You can’t go in there.’ ” It would appear that this fully answers “the first part of the inquiry ... whether appellant has shown that he seeks to preserve something as private” (quoting Whit-ham opinion).
(3)Although the record contains no testimony from appellant, it does contain testimony that would support a finding that the room in question was appellant’s “enclosed, private dressing room.” Both Manager Denton and Douglas Harris, apparently Denton’s superior, testified that Cardi’s had agreed to provide appellant with a private dressing room and, from a diagram of the premises, identified the room in which appellant was arrested as the dressing room that was so provided.1 Officer Rine-barger, who had made rounds in the club “hundreds” of times and had been in every part of it, testified that this particular room was the only space provided to entertainers *403for rest and relaxation. Officer Holly, who assisted in the arrest, conceded that the room was “a dressing room or intermission room ... not open to the general patrons.”
Of course, the identity of the room as a dressing room is not the focal point of the inquiry; the true question being tripartite: whether appellant, with the consent of the owner, tenant, or other person with greater right of control, was attempting to exercise custody or control of the particular room; whether he exhibited an expectation of privacy; and whether society is prepared to accept that expectation as reasonable.
The sentry at the door reflects that appellant did have custody of the room and was attempting to control ingress and egress. Inasmuch as the State had the burden to show the search reasonable, we cannot presume in the State’s behalf that appellant’s acts to control ingress and egress were without the owner’s consent— uncontested possession raises a presumption to the contrary.
(4) Manager Denton’s testimony that “it was not his understanding that [appellant] was to be free from having peace officers going back and performing their appointed rounds there in the dressing room,” is highly significant in one respect. It operates as direct evidence that this room was, in fact, the agreed private dressing room. On the other hand, I cannot accept my colleague’s interpretation of this testimony. There is no evidence whatever that this “understanding” was ever communicated to appellant. Had he been directly notified by management that the police would routinely come through the room in question, a different picture might be presented. Without express notice, the uncommunicat-ed “understanding” or intent of management is without significance.
(5) Neither is the number of persons found within this room material so long as the group was not large enough to support a conclusion that the room had been thrown open to the public in general. While “the record is silent” as to the identity of the other persons in the particular room, that fact does not satisfy the State’s burden to show a constitutionally reasonable search. The most likely deduction is that they were members of the band or other fellow entertainers. When Officer Rinebarger entered, one of them said, “David, put it down, put it down, David,” indicating that the speaker was personally acquainted with appellant. From the photographs and testimony it appears that the members of the group were all facing one another at fairly close intervals, indicating that they were conversing and partaking of one another’s company. The circumstances infer that they were there by invitation of appellant, or, at least, with his consent. Even if someone was only a patron when he arrived on the premises, he became a special invitee and no longer a member of the public in general when he took his seat in that room. Wherever a person may be situated, should he perform an act before six total strangers, it might be concluded that the actor has not exhibited the essential subjective expectation of privacy. However, one does not surrender his privacy by admitting his confidants into a room. The State, having the burden, made no showing that those present in appellant Crosby’s dressing room were such a diverse and unacquainted group that acts performed in front of them were without expectation of privacy.
There is a plethora of search and seizure cases. The particular facts of each case must be carefully analyzed; a slight difference can produce the opposite outcome. There are few cases defining the rights of an incidental user (as opposed to the owner or operator) of pervasively regulated commercial premises such as this. The two most illustrative cases are Ybarra v. Illinois, 444 U.S. 85, 100 S.Ct. 338, 62 L.Ed.2d 238 (1979) and Buchanan v. State, 471 S.W.2d 401 (Tex.Crim.App.1971).
In Ybarra, a warrant was issued to search a tavern premises and to personally search the bartender on the basis of an affidavit that the bartender would, on the date in question, be selling heroin. While executing the warrant, the officers frisked *404all patrons happening to be present, some nine to thirteen in number, and found heroin in Ybarra’s pocket. The Supreme Court held that the mere presence of unim-plicated patrons would not justify the expansion of the search to their persons. Ybarra, 444 U.S. at 90,100 S.Ct. at 341. It further refused to apply an Illinois statute authorizing officers executing a warrant to search others present for weapons or for possession of anything described in the warrant. Held, the statute cannot come into play until the officers validly entertain an articulable reason to believe that another person present but not named in the warrant possesses weapons or contraband.
[A] search ... of a person must be supported by probable cause particularized with respect to that person. This requirement cannot be undercut or avoided by simply pointing to the fact that coincidentally there exists probable cause to search or seize another or to search the premises where the person may happen to be. The Fourth and Fourteenth Amendments protect the “legitimate expectations of privacy” of persons, not places.
Each patron who walked into the Aurora Tap Tavern ... was clothed with constitutional protection against an unreasonable search ... separate and distinct from the ... protection possessed by the proprietor_ [T]he search warrant ... gave ... no authority whatever to invade the constitutional protections possessed individually by the tavern’s customers.
444 U.S. at 91-92, 100 S.Ct. at 342 (citations and footnote omitted).
It is conceded, arguendo, that the Alcoholic Beverage Code authorized Officer Ri-nebarger’s presence within Cardi’s night club and authorized all the searches that he desired against the licensee. However, it is submitted that the Code can no more be applied against appellant than could the Illinois “frisk everyone present” statute be applied against Ybarra.
Restating the matter in a different light, the purpose of the Illinois statute was to protect officers from attack while executing a warrant and to prevent concealment of the evidence specified in the warrant. The purpose of the Code is to facilitate the detection of liquor law violations. In either instance, the Fourth Amendment protects third persons, such as Ybarra and appellant Crosby, from operation of the respective statutes against them until the officer comes to possess an articulable reason to believe that expansion of the search against them is necessary.
The often stated proposition that the Fourth Amendment protects persons, not places, must again be emphasized. Clark v. State, 445 S.W.2d 516 (Tex.Crim.App. 1969), might be construed as holding the Alcoholic Beverage Code equivalent to a perpetual search warrant against a licensee. Nevertheless, Ybarra requires that Officer Rinebarger must have been possessed of an articulable reason to believe that a violation of the Alcoholic Beverage Code was occurring behind the curtain before he was authorized to thrust aside the sentry, push open the curtain, and invade appellant Crosby’s expectation of privacy.
At the time of the arrest, Officer Rine-barger was merely making his customary rounds. He appeared to believe that the mere status of the premises as an alcoholic licensee warranted his actions. He stated: “I believe ... I had a right to search and look for the use of illegal drugs.” He conceded that he did not know what he was looking for when he entered appellant’s dressing room. He testified that he was curious; he had a “hunch” that a violation of the law may have been in progress in the dressing room. The officer further admitted that, in the myriad of times that he had inspected Cardi’s for liquor law violations, he had never observed a violation in the dressing room. Nor did he have any indication that there may have been one occurring in the dressing room on the night of the arrest in question. When asked, “[W]hat went on in your thinking along with your instincts that would cause you to believe that there was liquor law violations in the stage area or the dressing room area,” he testified, “There was none.”
*405In sum, he could articulate no reason to believe that opening the curtain would disclose any liquor law violation. Whether or not that which he saw in the exercise of his “hunch” might have been used against the licensee is not the question. Ybarra clearly teaches: a hunch is not a sufficient constitutional basis to cause a search, lawfully commenced against one person, to be extended to other persons whose only relationship to the search is propinquity. The protection is “separate and distinct” from that which is “possessed by the proprietor.”
Buchanan was an appeal of two convictions. On separate occasions Buchanan entered commode stalls of men’s restrooms, first in a Sears department store and later in a city park, and, in each instance, committed oral sodomy with another person. Buchanan was observed by police officers “from concealed positions above” the respective restrooms. One of the convictions was reversed because the conduct took place behind a locked commode stall door; whereas, the no-door-on-the-stall case was affirmed.
What people seek to preserve as private, even in areas accessible to the public, may be constitutionally protected as the Fourth Amendment protects people, not places. A toilet stall in a public restroom is private to the extent it is offered to the public for private, however transient, individual use. The occupants are entitled to the modicum of privacy its design affords_ A person inside ... a stall with the door locked could be said to have some reasonable expectation of pri-vacy_ [W]hile the method of the alleged clandestine surveillance was identical in each instance, the appellant’s expectation of privacy ... was not reasonable where no doors were provided....
471 S.W.2d at 404 (citations omitted).
My colleagues lay emphasis on the proposition that Cardi’s had no understanding that the police would be excluded from any part of the premises. Buchanan would indicate that such uncommunicated intent or understanding of the proprietor is irrelevant inasmuch as the officer in Buchanan hardly could have occupied a concealed position “above the men’s restroom” at Sears without management’s knowledge and assent. Analogizing further, the Guillot opinion would indicate that if Sears had possessed an alcoholic beverage permit, Buchanan would have been bound by the constructive consent provisions of the Alcoholic Beverage Code even if the officer had no express consent from Sears for his “clandestine surveillance.”2 However, it defies logic to hold that constructive consent has greater weight' against the Fourth Amendment than express consent. The principle of “persons, not places” dictates that, inasmuch as it was appellant’s expectation of privacy which was invaded, the reasonableness of the search must be determined from his viewpoint — what he reasonably could have expected.
The cocaine conviction should be reversed and the fruits of the illegal search suppressed. Inasmuch as the gun was discovered during the course of an arrest without probable cause, suppression should also be granted in the latter case. See, Wong Sun v. United States, 371 U.S. 471, 487-88, 83 S.Ct. 407, 417, 9 L.Ed.2d 441 (1963). I would reverse both convictions with instructions to enter judgment of acquittal.
GUITTARD, C.J., and AKIN and DEVA-NY, JJ., join in the dissent.

. Douglas Harris, identifying himself as the general manager and director of marketing and public relations of Cardi’s, testified that the dressing room was specifically designed to seclude that area from the general public. He further testified that, as part of the contractual relationship with Crosby, Cardi’s was obligated to provide “a private dressing room away from the public.” Manager Denton testified: "Nobody from the public was allowed back in the dressing room. We had security people outside the dressing room door to make sure nobody was allowed inside.”


. Assume that the public restroom at Cardi’s was constructed the same as the Sears restroom in Buchanan. Assume that, rather than consume cocaine in his dressing room, appellant Crosby did so in a commode stall in that restroom with the door latched. If he were apprehended as the result of Buchanan -type clandestine surveillance, could the conviction be upheld on strength of the Alcoholic Beverage Code and the Clark decision? Could an affirmance be grounded on the proposition that appellant is presumed to know the inspection provisions of the Code? Could it be held that appellant in entering the stall and closing the door had not sufficiently shown that he sought to preserve something as private? In short, how is Buchanan to be distinguished from the present case?